 



Exhibit 10.01
PDF SOLUTIONS, INC.
2001 STOCK PLAN
AS AMENDED OCTOBER 23, 2006







--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. INTRODUCTION
    1  
SECTION 2. DEFINITIONS
    1  
(a) “Affiliate”
    1  
(b) “Award”
    1  
(c) “Board”
    1  
(d) “Change In Control”
    1  
(e) “Code”
    2  
(f) “Committee”
    2  
(g) “Common Stock”
    2  
(h) “Company”
    2  
(i) “Consultant”
    2  
(j) “Director”
    2  
(k) “Disability”
    3  
(l) “Employee”
    3  
(m) “Exchange Act”
    3  
(n) “Exercise Price”
    3  
(o) “Fair Market Value”
    3  
(p) “Grant”
    3  
(q) “Incentive Stock Option” or “ISO”
    3  
(r) “Key Employee”
    3  
(s) “Non-Employee Director”
    4  
(t) “Nonstatutory Stock Option” or “NSO”
    4  
(u) “Option”
    4  
(v) “Optionee”
    4  
(w) “Parent”
    4  
(x) “Participant”
    4  
(y) “Plan”
    4  
(z) “Restricted Stock”
    4  
(aa) “Restricted Stock Agreement”
    4  
(bb) “Securities Act”
    4  
(cc) “Service”
    4  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
(dd) “Share”
    4  
(ee) “Stock Option Agreement”
    4  
(ff) “Stock Purchase Right”
    4  
(gg) “Subsidiary”
    4  
(hh) “10-Percent Shareholder”
    5  
SECTION 3. ADMINISTRATION
    5  
(a) Committee Composition
    5  
(b) Authority of the Committee
    5  
(c) Indemnification
    6  
SECTION 4. ELIGIBILITY
    6  
(a) General Rules
    6  
(b) Incentive Stock Options
    6  
(c) Non-Employee Director Options
    6  
SECTION 5. SHARES SUBJECT TO PLAN
    7  
(a) Basic Limitation
    7  
(b) Annual Addition
    7  
(c) Additional Shares
    7  
(d) Limits on Options
    7  
(e) Limits on Stock Purchase Rights
    7  
SECTION 6. TERMS AND CONDITIONS OF OPTIONS
    8  
(a) Stock Option Agreement
    8  
(b) Number of Shares
    8  
(c) Exercise Price
    8  
(d) Exercisability and Term
    8  
(e) Modifications or Assumption of Options
    8  
(f) Transferability of Options
    8  
(g) No Rights as Stockholder
    9  
(h) Restrictions on Transfer
    9  
SECTION 7. PAYMENT FOR OPTION SHARES
    9  
(a) General Rule
    9  
(b) Surrender of Stock
    9  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
(c) Promissory Note
    9  
(d) Other Forms of Payment
    9  
SECTION 8. TERMS AND CONDITIONS FOR AWARDS OF STOCK PURCHASE RIGHTS
    10  
(a) Time, Amount and Form of Awards
    10  
(b) Agreements
    10  
(c) Payment for Restricted Stock
    10  
(d) Vesting Conditions
    10  
(e) Assignment or Transfer of Restricted Stock
    10  
(f) Trusts
    10  
(g) Voting and Dividend Rights
    10  
SECTION 9. PROTECTION AGAINST DILUTION
    11  
(a) Adjustments
    11  
(b) Participant Rights
    11  
SECTION 10. EFFECT OF A CHANGE IN CONTROL
    11  
(a) Merger or Reorganization
    11  
(b) Acceleration
    11  
SECTION 11. LIMITATIONS ON RIGHTS
    11  
(a) Retention Rights
    11  
(b) Stockholders’ Rights
    12  
(c) Regulatory Requirements
    12  
SECTION 12. WITHHOLDING TAXES
    12  
(a) General
    12  
(b) Share Withholding
    12  
SECTION 13. DURATION AND AMENDMENTS
    12  
(a) Term of the Plan
    12  
(b) Right to Amend or Terminate the Plan
    13  
SECTION 14. EXECUTION
    13  

-iii-



--------------------------------------------------------------------------------



 



PDF SOLUTIONS, INC.
2001 STOCK PLAN
AS AMENDED OCTOBER 23, 2006
SECTION 1. INTRODUCTION.
     The Company’s Board of Directors adopted the PDF Solutions, Inc. 2001 Stock
Plan on June 12, 2001 (the “Adoption Date”), and the Company’s stockholders
approved the Plan on July 6, 2001. The Plan is effective on the date of our
initial public offering.
     The purpose of the Plan is to promote the long-term success of the Company
and the creation of shareholder value by offering Key Employees an opportunity
to acquire a proprietary interest in the success of the Company, or to increase
such interest, and to encourage such selected persons to continue to provide
services to the Company and to attract new individuals with outstanding
qualifications. The Plan seeks to achieve this purpose by providing for Awards
in the form of Stock Purchase Rights granting Restricted Stock and Options which
may be Incentive Stock Options or Nonstatutory Stock Options.
     The Plan shall be governed by, and construed in accordance with, the laws
of the State of Delaware (except its choice-of-law provisions). Capitalized
terms shall have the meaning provided in Section 2 unless otherwise provided in
this Plan or the applicable Stock Option Agreement or Restricted Stock
Agreement.
SECTION 2. DEFINITIONS.
     (a) “Affiliate” means any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity. For
purposes of determining an individual’s “Service,” this definition shall include
any entity other than a Subsidiary, if the Company, a Parent and/or one or more
Subsidiaries own not less than 50% of such entity.
     (b) “Award” means any award of an Option or Stock Purchase Right under the
Plan.
     (c) “Board” means the Board of Directors of the Company, as constituted
from time to time.
     (d) “Change In Control” except as may otherwise be provided in a Stock
Option Agreement or Restricted Stock Agreement, means the occurrence of any of
the following:

  (i)   The consummation of a merger or consolidation of the Company with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;





--------------------------------------------------------------------------------



 



  (ii)   The sale, transfer or other disposition of all or substantially all of
the Company’s assets;     (iii)   A change in the composition of the Board, as a
result of which fewer that one-half of the incumbent directors are directors who
either (i) had been directors of the Company on the date 24 months prior to the
date of the event that may constitute a Change in Control (the “original
directors”) or (ii) were elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved;     (iv)
  Any transaction as a result of which any person becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 20% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Paragraph (iii), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude:

  (A)   A trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a subsidiary of the Company;     (B)   A
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the common stock of the
Company; and     (C)   The Company; or

  (v)   A complete liquidation or dissolution of the Company.

     (e) “Code” means the Internal Revenue Code of 1986, as amended.
     (f) “Committee” means a committee consisting of one or more members of the
Board that is appointed by the Board (as described in Section 3) to administer
the Plan.
     (g) “Common Stock” means the Company’s common stock.
     (h) “Company” means PDF Solutions, Inc.
     (i) “Consultant” means an individual who performs bona fide services to the
Company, a Parent, a Subsidiary or an Affiliate other than as an Employee or
Director or Non-Employee Director.
     (j) “Director” means a member of the Board who is also an Employee.

-2-



--------------------------------------------------------------------------------



 



     (k) “Disability” means that the Key Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
     (l) “Employee” means any individual who is a common-law employee of the
Company, a Parent, a Subsidiary or an Affiliate.
     (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (n) “Exercise Price” means, in the case of an Option, the amount for which
a Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement.
     (o) “Fair Market Value” means the market price of Shares, determined by the
Committee as follows:

  (i)   If the Shares were traded on a stock exchange on the date in question,
then the Fair Market Value shall be equal to the last trading price reported by
the applicable composite transactions report for such date;     (ii)   If the
Shares were traded over-the-counter on the date in question and were classified
as a national market issue, then the Fair Market Value shall be equal to the
last trading price quoted by the NASDAQ Global Market system for such date;    
(iii)   If the Shares were traded over-the-counter on the date in question but
were not classified as a national market issue, then the Fair Market Value shall
be equal to the mean between the last reported representative bid and asked
prices quoted by the NASDAQ Global Market system for such date; and     (iv)  
If none of the foregoing provisions is applicable, then the Fair Market Value
shall be determined by the Committee in good faith on such basis as it deems
appropriate.

     Whenever possible, the determination of Fair Market Value by the Committee
shall be based on the prices reported in the Wall Street Journal. Such
determination shall be conclusive and binding on all persons.
     (p) “Grant” means any grant of an Award under the Plan.
     (q) “Incentive Stock Option” or “ISO” means an incentive stock option
described in Code section 422(b).
     (r) “Key Employee” means an Employee, Director, Non-Employee Director or
Consultant who has been selected by the Committee to receive an Award under the
Plan.

-3-



--------------------------------------------------------------------------------



 



     (s) “Non-Employee Director” means a member of the Board who is not an
Employee.
     (t) “Nonstatutory Stock Option” or “NSO” means a stock option that is not
an ISO.
     (u) “Option” means an ISO or NSO granted under the Plan entitling the
Optionee to purchase Shares.
     (v) “Optionee” means an individual, estate or other entity that holds an
Option.
     (w) “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. A corporation that attains the status of a Parent on a date after
the adoption of the Plan shall be considered a Parent commencing as of such
date.
     (x) “Participant” means an individual or estate or other entity that holds
an Award.
     (y) “Plan” means this PDF Solutions, Inc. 2001 Stock Plan as it may be
amended from time to time.
     (z) “Restricted Stock” means a Share awarded under the Plan pursuant to a
Stock Purchase Right.
     (aa) “Restricted Stock Agreement” means the agreement described in
Section 8 evidencing Restricted Stock that may be purchased following the Award
of a Stock Purchase Right.
     (bb) “Securities Act” means the Securities Act of 1933, as amended.
     (cc) “Service” means service as an Employee, Director, Non-Employee
Director or Consultant.
     (dd) “Share” means one share of Common Stock.
     (ee) “Stock Option Agreement” means the agreement described in Section 6
evidencing each Grant of an Option.
     (ff) “Stock Purchase Right” means the right to acquire Restricted Stock
pursuant to Section 8.
     (gg) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain. A

-4-



--------------------------------------------------------------------------------



 



corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.
     (hh) “10-Percent Shareholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its Parent or any of its subsidiaries. In determining
stock ownership, the attribution rules of section 424(d) of the Code shall be
applied.
SECTION 3. ADMINISTRATION.
     (a) Committee Composition. A Committee appointed by the Board shall
administer the Plan. The Board shall designate one of the members of the
Committee as chairperson. If no Committee has been approved, the entire Board
shall constitute the Committee. Members of the Committee shall serve for such
period of time as the Board may determine and shall be subject to removal by the
Board at any time. The Board may also at any time terminate the functions of the
Committee and reassume all powers and authority previously delegated to the
Committee.
     With respect to officers or directors subject to Section 16 of the Exchange
Act, the Committee shall consist of those individuals who shall satisfy the
requirements of Rule 16b-3 (or its successor) under the Exchange Act with
respect to Awards granted to persons who are officers or directors of the
Company under Section 16 of the Exchange Act. Notwithstanding the previous
sentence, failure of the Committee to satisfy the requirements of Rule 16b-3
shall not invalidate any Awards granted by such Committee.
     The Board may also appoint one or more separate committees of the Board,
each composed of one or more directors of the Company who need not qualify under
Rule 16b-3, who may administer the Plan with respect to Key Employees who are
not considered officers or directors of the Company under Section 16 of the
Exchange Act, may grant Awards under the Plan to such Key Employees and may
determine all terms of such Awards.
     Notwithstanding the foregoing, the Board shall constitute the Committee and
shall administer the Plan with respect to all Awards granted to Non-Employee
Directors.
     (b) Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take any actions it deems
necessary or advisable for the administration of the Plan. Such actions shall
include:

  (i)   selecting Key Employees who are to receive Awards under the Plan;    
(ii)   determining the type, number, vesting requirements and other features and
conditions of such Awards;     (iii)   interpreting the Plan;     (iv)  
adopting such plans or subplans as may be deemed necessary or appropriate to
provide for the participation by Key Employees of the Company and its
Subsidiaries and Affiliates who reside outside the U.S., which plans and/or
subplans shall be attached hereto as Appendices; and

-5-



--------------------------------------------------------------------------------



 



  (v)   making all other decisions relating to the operation of the Plan.

     The Committee may adopt such rules or guidelines, as it deems appropriate
to implement the Plan. The Committee’s determinations under the Plan shall be
final and binding on all persons.
     (c) Indemnification. Each member of the Committee, or of the Board, shall
be indemnified and held harmless by the Company against and from (i) any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan or any
Stock Option Agreement or Restricted Stock Agreement, and (ii) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
SECTION 4. ELIGIBILITY.
     (a) General Rules. Only Employees, Directors, Non-Employee Directors and
Consultants shall be eligible for designation as Key Employees by the Committee.
     (b) Incentive Stock Options. Only Key Employees who are common-law
employees of the Company, a Parent or a Subsidiary shall be eligible for the
grant of ISOs. In addition, a Key Employee who is a 10-Percent Shareholder shall
not be eligible for the grant of an ISO unless the requirements set forth in
section 422(c)(5) of the Code are satisfied.
     (c) Non-Employee Director Options. Non-Employee Directors shall also be
eligible to receive Options as described in this Section 4(c) from and after the
date the Board has determined to implement this provision.

  (i)   Each eligible Non-Employee Director elected or appointed after the
effective date of the Company’s initial public offering shall automatically be
granted an NSO to purchase 30,000 Shares (after giving effect to the June 2001
stock split) (subject to adjustment under Section 9) as a result of his or her
initial election or appointment as a Non-Employee Director. Upon the conclusion
of each regular annual meeting of the Company’s stockholders following his or
her initial appointment, each eligible Non-Employee Director who will continue
serving as a member of the Board and who received an initial grant thereafter
shall receive an NSO to purchase 15,000 Shares (after giving effect to the
June 2001 stock split) (subject to adjustment under Section 9). All NSOs granted
pursuant to this Section 4 shall vest and become exercisable provided the
individual is

-6-



--------------------------------------------------------------------------------



 



      serving as a director of the Company as of the vesting date as follows:
25% one year from the date of grant, then in 36 equal monthly installments
commencing on the date one month and one year after the date of grant.     (ii)
  All NSOs granted to Non-Employee Directors under this Section 4(c) shall
become exercisable in full in the event of Change in Control with respect to the
Company.     (iii)   The Exercise Price under all NSOs granted to a Non-Employee
Director under this Section 4(c) shall be equal to one hundred percent (100%) of
the Fair Market Value of a Share of Common Stock on the date of grant, payable
in one of the forms described in Section 7.     (iv)   All NSOs granted to a
Non-Employee Director under this Section 4(c) shall terminate on the earlier of:

  (1)   The 10th anniversary of the date of grant; or     (2)   The date ninety
(90) days after the termination of such Non-Employee Director’s Service for any
reason.

SECTION 5. SHARES SUBJECT TO PLAN.
     (a) Basic Limitation. The stock issuable under the Plan shall be authorized
but unissued Shares or treasury Shares. The aggregate number of Shares reserved
for Awards under the Plan shall not exceed 3,000,000 Shares (after giving effect
to the June 2001 stock split).
     (b) Annual Addition. Beginning with the first fiscal year of the Company
beginning after the Effective Date, on the first day of each fiscal year, Shares
will be added to the Plan equal to the lesser of (i) 3,000,000 Shares (after
giving effect to the June 2001 stock split), (ii) five percent (5%) of the
outstanding shares on the last day of the prior fiscal year, or (iii) such
lesser number of Shares as may be determined by the Board in its sole
discretion.
     (c) Additional Shares. If Awards are forfeited or terminate for any other
reason before being exercised, then the Shares underlying such Awards shall
again become available for Awards under the Plan.
     (d) Limits on Options. No Key Employee shall receive Options to purchase
Shares during any fiscal year covering in excess of 1,000,000 Shares (after
giving effect to the June 2001 stock split), or 2,000,000 Shares (after giving
effect to the June 2001 stock split) in the first fiscal year of a Key
Employee’s employment with Company.
     (e) Limits on Stock Purchase Rights. No Key Employee shall receive an Award
of Stock Purchase Rights during any fiscal year covering in excess of 500,000
Shares (after giving effect to the June 2001 stock split), or 1,000,000 Shares
(after giving effect to the June 2001 stock split) in the first fiscal year of a
Key Employee’s employment with Company.

-7-



--------------------------------------------------------------------------------



 



SECTION 6. TERMS AND CONDITIONS OF OPTIONS.
     (a) Stock Option Agreement. Each Grant under the Plan shall be evidenced by
a Stock Option Agreement between the Optionee and the Company. Such Option shall
be subject to all applicable terms and conditions of the Plan and may be subject
to any other terms and conditions that are not inconsistent with the Plan and
that the Committee deems appropriate for inclusion in a Stock Option Agreement.
The provisions of the various Stock Option Agreements entered into under the
Plan need not be identical. A Stock Option Agreement may provide that new
Options will be granted automatically to the Optionee when he or she exercises
the prior Options. The Stock Option Agreement shall also specify whether the
Option is an ISO or an NSO.
     (b) Number of Shares. Each Stock Option Agreement shall specify the number
of Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 9.
     (c) Exercise Price. An Option’s Exercise Price shall be established by the
Committee and set forth in a Stock Option Agreement. The Exercise Price of an
ISO shall not be less than 100% of the Fair Market Value (110% for 10-Percent
Shareholders) of a Share on the date of Grant. In the case of an NSO, a Stock
Option Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the NSO is outstanding.
     (d) Exercisability and Term. Each Stock Option Agreement shall specify the
date when all or any installment of the Option is to become exercisable. The
Stock Option Agreement shall also specify the term of the Option; provided that
the term of an ISO shall in no event exceed ten (10) years from the date of
Grant. An ISO that is granted to a 10-Percent Shareholder shall have a maximum
term of five (5) years. No Option can be exercised after the expiration date
provided in the applicable Stock Option Agreement. A Stock Option Agreement may
provide for accelerated exercisability in the event of the Optionee’s death,
disability or retirement or other events and may provide for expiration prior to
the end of its term in the event of the termination of the Optionee’s service. A
Stock Option Agreement may permit an Optionee to exercise an Option before it is
vested, subject to the Company’s right of repurchase over any Shares acquired
under the unvested portion of the Option (an “early exercise”), which right of
repurchase shall lapse at the same rate the Option would have vested had there
been no early exercise. In no event shall the Company be required to issue
fractional Shares upon the exercise of an Option.
     (e) Modifications or Assumption of Options. Within the limitations of the
Plan, the Committee may modify, extend or assume outstanding options or may
accept the cancellation of outstanding options (whether granted by the Company
or by another issuer) in return for the grant of new Options for the same or a
different number of Shares and at the same or a different Exercise Price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.
     (f) Transferability of Options. Except as otherwise provided in the
applicable Stock Option Agreement and then only to the extent permitted by
applicable law, no Option shall be transferable by the Optionee other than by
will or by the laws of descent and distribution.

-8-



--------------------------------------------------------------------------------



 



Except as otherwise provided in the applicable Stock Option Agreement, an Option
may be exercised during the lifetime of the Optionee only or by the guardian or
legal representative of the Optionee. No Option or interest therein may be
assigned, pledged or hypothecated by the Optionee during his lifetime, whether
by operation of law or otherwise, or be made subject to execution, attachment or
similar process.
     (g) No Rights as Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Common Stock covered
by an Option until such person becomes entitled to receive such Common Stock by
filing a notice of exercise and paying the Exercise Price pursuant to the terms
of such Option.
     (h) Restrictions on Transfer. Any Shares issued upon exercise of an Option
shall be subject to such rights of repurchase, rights of first refusal and other
transfer restrictions as the Committee may determine. Such restrictions shall
apply in addition to any restrictions that may apply to holders of Shares
generally and shall also comply to the extent necessary with applicable law.
SECTION 7. PAYMENT FOR OPTION SHARES.
     (a) General Rule. The entire Exercise Price of Shares issued upon exercise
of Options shall be payable in cash at the time when such Shares are purchased,
except as follows:

  (i)   In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. he
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Section 7.     (ii)   In the case of an NSO granted under the
Plan, the Committee may in its discretion, at any time accept payment in any
form(s) described in this Section 7.

     (b) Surrender of Stock. To the extent that this Section 7(b) is applicable,
payment for all or any part of the Exercise Price may be made with Shares which
have already been owned by the Optionee for such duration as shall be specified
by the Committee. Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan.
     (c) Promissory Note. To the extent that this Section 7(c) is applicable,
payment for all or any part of the Exercise Price may be made with a
full-recourse promissory note.
     (d) Other Forms of Payment. To the extent that this Section 7(d) is
applicable, payment may be made in any other form that is consistent with
applicable laws, regulations and rules.

-9-



--------------------------------------------------------------------------------



 



SECTION 8. TERMS AND CONDITIONS FOR AWARDS OF STOCK PURCHASE RIGHTS.
     (a) Time, Amount and Form of Awards. Awards under this Section 8 may be
granted in the form of Stock Purchase Rights pursuant to which Restricted Stock
will be awarded to a Key Employee. Such Rights may also be awarded in
combination with NSOs, and such an Award may provide that the Restricted Stock
will be forfeited in the event that the related NSOs is exercised.
     (b) Agreements. Each Award of a Stock Purchase Right under the Plan shall
be evidenced by a Restricted Stock Agreement between the Participant and the
Company. Such Awards shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions that are not
inconsistent with the Plan and that the Committee deems appropriate for
inclusion in the applicable Agreement. The provisions of the various Agreements
entered into under the Plan need not be identical.
     (c) Payment for Restricted Stock. Restricted Stock may be issued pursuant
to the Award of a Stock Purchase Right with or without cash consideration under
the Plan.
     (d) Vesting Conditions. Each Award of Restricted Stock shall become vested,
in full or in installments, upon satisfaction of the conditions specified in the
applicable Agreement. An Agreement may provide for accelerated vesting in the
event of the Participant’s death, Disability or retirement or other events.
     (e) Assignment or Transfer of Restricted Stock. Except as provided in
Section 13, or in a Restricted Stock Agreement, or as required by applicable
law, an Award granted under this Section 8 shall not be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily, involuntarily or by operation of law. Any act in
violation of this Section 8(e) shall be void. However, this Section 8(e) shall
not preclude a Participant from designating a beneficiary who will receive any
outstanding Restricted Stock in the event of the Participant’s death, nor shall
it preclude a transfer of Restricted Stock by will or by the laws of descent and
distribution.
     (f) Trusts. Neither this Section 8 nor any other provision of the Plan
shall preclude a Participant from transferring or assigning Restricted Stock to
(a) the trustee of a trust that is revocable by such Participant alone, both at
the time of the transfer or assignment and at all times thereafter prior to such
Participant’s death, or (b) the trustee of any other trust to the extent
approved in advance by the Committee in writing. A transfer or assignment of
Restricted Stock from such trustee to any person other than such Participant
shall be permitted only to the extent approved in advance by the Committee in
writing, and Restricted Stock held by such trustee shall be subject to all of
the conditions and restrictions set forth in the Plan and in the applicable
Restricted Stock Agreement, as if such trustee were a party to such Agreement.
     (g) Voting and Dividend Rights. The holders of Restricted Stock acquired
pursuant to a Stock Purchase Right awarded under the Plan shall have the same
voting, dividend and other rights as the Company’s other stockholders. A
Restricted Stock Agreement, however, may require that the holders of Restricted
Stock invest any cash dividends received in additional Restricted Stock. Such
additional

-10-



--------------------------------------------------------------------------------



 



Restricted Stock shall be subject to the same conditions and restrictions as the
Award with respect to which the dividends were paid. Such additional Restricted
Stock shall not reduce the number of Shares available under Section 5.
SECTION 9. PROTECTION AGAINST DILUTION.
     (a) Adjustments. In the event of a subdivision of the outstanding Shares, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Shares (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, reorganization, merger, liquidation, spin-off or a similar
occurrence, the Committee shall make such adjustments as it, in its reasonable
discretion, deems appropriate in order to prevent the dilution or enlargement of
rights hereunder in one or more of:

  (i)   the number of Shares available for future Awards and the per person
Share limits under Section 5;     (ii)   the number of Shares covered by each
outstanding Award; or     (iii)   the Exercise Price under each outstanding
Option.

     (b) Participant Rights. Except as provided in this Section 9, a Participant
shall have no rights by reason of any issue by the Company of stock of any class
or securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class.
SECTION 10. EFFECT OF A CHANGE IN CONTROL.
     (a) Merger or Reorganization. In the event that the Company is a party to a
merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement may provide, without
limitation, for the assumption of outstanding Awards by the surviving
corporation or its parent, for their continuation by the Company (if the Company
is a surviving corporation), for accelerated vesting or for their cancellation
with or without consideration.
     (b) Acceleration. Except as otherwise provided in the applicable Stock
Option Agreement or Restricted Stock Agreement, in the event that a Change in
Control occurs with respect to the Company and the applicable agreement of
merger or reorganization provides for assumption or continuation of Awards
pursuant to Section 10(a), no acceleration of vesting shall occur. In the event
that a Change in Control occurs with respect to the Company and there is no
assumption or continuation of Awards pursuant to Section 10(a), all Awards shall
vest and become immediately exercisable.
SECTION 11. LIMITATIONS ON RIGHTS.
     (a) Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an employee, consultant
or director of the

-11-



--------------------------------------------------------------------------------



 



Company, a Parent, a Subsidiary or an Affiliate. The Company and its Parents and
Subsidiaries and Affiliates reserve the right to terminate the Service of any
person at any time, and for any reason, subject to applicable laws, the
Company’s Certificate of Incorporation and Bylaws and a written employment
agreement (if any).
     (b) Stockholders’ Rights. A Participant shall have no dividend rights,
voting rights or other rights as a stockholder with respect to any Shares
covered by his or her Award prior to the issuance of a stock certificate for
such Shares. No adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date when such certificate is issued,
except as expressly provided in Section 9.
     (c) Regulatory Requirements. Any other provision of the Plan
notwithstanding, the obligation of the Company to issue Shares under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required. The Company reserves the right to
restrict, in whole or in part, the delivery of Shares pursuant to any Award
prior to the satisfaction of all legal requirements relating to the issuance of
such Shares, to their registration, qualification or listing or to an exemption
from registration, qualification or listing.
SECTION 12. WITHHOLDING TAXES.
     (a) General. A Participant shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise in
connection with his or her Award. The Company shall not be required to issue any
Shares or make any cash payment under the Plan until such obligations are
satisfied.
     (b) Share Withholding. If a public market for the Company’s Shares exists,
the Committee may permit a Participant to satisfy all or part of his or her
withholding or income tax obligations by having the Company withhold all or a
portion of any Shares that otherwise would be issued to him or her or by
surrendering all or a portion of any Shares that he or she previously acquired.
Such Shares shall be valued at their Fair Market Value on the date when taxes
otherwise would be withheld in cash. In no event may the Company allow Shares to
be withheld in an amount that exceeds the minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes. Any payment of
taxes by assigning Shares to the Company may be subject to restrictions,
including, but not limited to, any restrictions required by rules of the
Securities and Exchange Commission.
SECTION 13. DURATION AND AMENDMENTS.
     (a) Term of the Plan. The Plan, as set forth herein, shall become effective
on the date of its adoption by the Board, subject to the approval of the
Company’s stockholders. No Options shall be exercisable until such stockholder
approval is obtained. In the event that the stockholders fail to approve the
Plan within twelve (12) months after its adoption by the Board, any Awards made
shall be null and void and no additional Awards shall be made. The Plan shall
terminate on the date that is ten (10) years after its adoption by the Board and
may be terminated on any earlier date pursuant to Section 13(b).

-12-



--------------------------------------------------------------------------------



 



     (b) Right to Amend or Terminate the Plan. The Board may amend or terminate
the Plan at any time and for any reason. The termination of the Plan, or any
amendment thereof, shall not affect any Award previously granted under the Plan.
No Awards shall be granted under the Plan after the Plan’s termination. An
amendment of the Plan shall be subject to the approval of the Company’s
stockholders only to the extent required by applicable laws, regulations or
rules.
SECTION 14. EXECUTION.
     To record the adoption of the Plan by the Board, the Company has caused its
duly authorized officer to execute this Plan on behalf of the Company.

                  PDF SOLUTIONS, INC.    
 
           
 
  By   /s/ Keith A. Jones    
 
           
 
  Title   Chief Financial Officer    

-13-